Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response of 5/05/21 has been entered.  
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to 35 USC 101, the claims are reciting a method and system and pass step 1 of the eligibility analysis.  At step 2A, the examiner notes that the claims do no recite an abstract idea.  The claims are eligible and no further analysis is required.  The subject matter being claimed is not directed to a math equation, is not reciting a mental process, and does not recite a certain method of organizing human activity per the guidance from the 2019 PEG and the 2019 October update to the PEG. 
With respect to the cited prior art of record, the prior art does not teach or suggest the claimed invention in total, specifically not disclosing the following limitations in combination:
determining, by the cloud collaboration platform, a view status for the slide, a comment status for the slide, a total number of comments on the presentation, and a percentage of engagement, wherein the view status indicates that an account viewed the slide, wherein the comment status indicates that the account commented on the slide; and
 displaying, by the cloud collaboration platform, the presentation with an insights tab, wherein the insights tab displays the account, a thumbnail representation for the slide, the percentage of engagement, and a summary panel comprising a number of edits, wherein the number of edits is the cumulative total of edits made in the presentation, and wherein the thumbnail representation includes the view status and the comment status
The closest prior art is considered to be Gupta.  Gupta discloses a system and method of presenting slide presentations to users and that tracks the user engagement with the slides.  Gupta discloses that analytics about the various users interacting with the presentation slides is presented to a user in an interface, see figures 13 and 14.  The claimed loading of the presentation and the account is satisfied by Gupta disclosing that a presentation is viewed by a user (each user is an account).  See paragraph 035 where the presentation is disclosed as being viewed by a user.  Paragraph 041 discloses that the system tracks what users have viewed the slides and what portions have been viewed by the users.  The claimed determining of a view status for the slide (that indicates an account viewed the slide) is satisfied by Gupta teaching that the system tracks the slides viewed by different users.  See paragraphs 075-076.  Figure 14 shows the views for the slide and this satisfies the claimed view status.  The claimed determining of a comment status (an account commented on the slide) is satisfied by Gupta teaching that individual users can submit comments via a discussion feature (see paragraph 092, discussion text 1210).  Figure 14 shows that for each account (each user) the system displays the discussions for each user (bottom right of figure 14).  This satisfies determining whether or not a given account has commented on the slide.  The laimed total number of comments is taught by element 1404 in Figure 14 that represents the total number of discussions for the slide that is being represented at 1402.  Discussions (comments) for each account (for each user) is displayed in figure 14 and the total comments for the slide is displayed in figure 14.  Figure 14 is providing analytics for each slide and for the users that have viewed the slide.  The claimed determining of the percent engagement is taught by Gupta disclosing that the slide progress can be represented by a bar (see figure 13).  This represents the progress that the given user has achieved in reviewing the slide presentation.  Gupta teaches in figure 14 that a thumbnail representation of the slide is displayed with an account.  Figure 14 displays a representation of the slide at 1402 and also displays analytics for the various accounts (users) at the bottom of figure 14.  The insight tab is satisfied by figure 14 and the interface that is displayed.  
However, Gupta does not teach that the percent engagement is displayed, and does not teach the claimed summary panel that is part of the insights tab and that comprises the number of cumulative edits made in the presentation.  While the percent engagement was considered to be obvious to provide to figure 14 from figure 13 of Gupta, the cited prior art of record does not teach the additional element of the cumulative number of edits being part of a summary panel that is part of the insights page.  As argued by the applicant, Gupta is not concerned with online collaboration and does not involve any editing of the presentation such that adding the number of cumulative edits to a summary page of the insights tab would be considered obvious to one of ordinary skill in the art.  It is the combination of the recites features of the insights tab with the summary panel and the number of cumulative edits that renders the claims .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808.  The examiner can normally be reached on M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DENNIS W RUHL/Primary Examiner, Art Unit 3687